Citation Nr: 0522708	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Salisbury, North Carolina


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with a private 
hospitalization at Pitt County Memorial Hospital from August 
1, 2001 to August 9, 2001.


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision by the VA Medical 
Center (VAMC) Medical Administrative Services (MAS) division 
in Salisbury, North Carolina. 

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The record shows that the veteran is service-connected for 
schizophrenia, which is 100 percent disabling.  On August 1, 
2001, the veteran was involuntarily committed to a county 
hospital because he was a danger to himself.  The commitment 
papers were signed by a private physician. 

The record also show that on day two of hospitalization, the 
veteran's physician contacted VA about a transfer.  On day 
three, VA had not responded.  On day six, VA sent the 
hospital transfer documents.  On day nine, the veteran was 
transferred to the Salisbury VA Medical Center. 

In the October 2001 determination by the Salisbury VAMC, the 
VAMC applied 38 C.F.R. § 17.52 (hospital care in non-VA 
facilities under contract to VA or with prior authorization).  
The denial of reimbursement was predicated on finding that a 
medical emergency did not exist and that treatment could have 
been rendered in a VA facility.  

The VAMC did not consider 38 C.F.R. § 17.120, pertaining to 
payment of reimbursement of the expenses of hospital care and 
other medical services not previously authorized, which under 
the facts of the case is the more appropriate legal 
authority. 
In light of the above, further procedural and evidentiary 
development is required to ensure due process and to comply 
with the duty to assist.  For this reason, the case is 
remanded for the following action:

1. Obtain any records of contact, 
including contact by phone, between the 
veteran's sister, K.D.Mayo, M.D., social 
worker, or representative of Pitt County 
Community Hospital, Greenville, North 
Carolina, and the Salisbury VAMC from 
August 1 to 9, 2001, pertaining to the 
request for transfer of the veteran to 
the VA facility. 

If no such record exists, ask the 
appropriate VAMC administrator to 
document whether the facility was not 
feasibly available to provide long-term 
psychiatric care from August 1 to 9, 
2001. 

2. Associate the veteran's claims folder 
with the Medical Administrative Services 
(MAS) folder. 

3. After the above has been complete, 
adjudicate the claim, applying 38 C.F.R. 
§ 17.120.  If the benefit is denied, 
issue a supplemental statement of the 
case, citing 38 C.F.R. § 17.120, and 
return the case to the Board with both 
the MAS folder and the claims folder. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO, JR
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

